Case 17-21913      Doc 47     Filed 04/25/19     Entered 04/25/19 14:51:43         Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                   HARTFORD DIVISION

    IN RE:                                         :       CHAPTER 7
                                                   :
    MIGUEL ARTURO FRANCO, JR.                      :       CASE NO. 17-21913 (JJT)
                                                   :
             Debtor                                :

           NOTICE OF TRUSTEE’S INTENTION TO ABANDON PROPERTY

             Notice is hereby given that John J. O’Neil, Jr., Trustee in the above case, pursuant

    to 11 U.S.C. Section 544(a), intends to abandon the estate’s interest in the following

    property:

                      50% interest in LLC known as Piolin Restaurant II, LLC


             A review of applicable records and Internal Revenue Service filings indicates the

    value of the property does not exceed $5,000.00 and the filed claims in this matter being in

    excess of $400,000.00, a liquidation would not result in a meaningful dividend.

             THIS NOTICE IS GIVEN to permit parties in interest to object to the intended

    abandonment of the estate’s interest in said property. Any person objecting to said

    abandonment should file with the Clerk of the U.S. Bankruptcy Court, 450 Main Street,

    Hartford, Connecticut 06103 not later than May 10, 2019, an Objection to such

    abandonment. In addition, a copy of the objection should be served on the Trustee, John

    J. O’Neil, Jr., 255 Main Street, Hartford, CT 06106, by the time set for filing such an
Case 17-21913    Doc 47     Filed 04/25/19    Entered 04/25/19 14:51:43        Page 2 of 2




    objection with Clerk of the Bankruptcy Court. In the event that an objection is filed, a

    hearing will be held.

           If no objections are filed with the Clerk of the U.S. Bankruptcy Court and served

    upon the Trustee by May 10, 2019, the Trustee will proceed with the abandonment of the

    property. Any objections not timely filed with the Clerk of the Court and served upon the

    Trustee may be deemed waived.

           Dated at Hartford, Connecticut on April 25, 2019.

                                         /s/ John J. O’Neil, Jr.
                                         John J. O’Neil, Jr., Trustee
                                         255 Main Street
                                         Hartford, CT 06106
                                         860-527-3271
